I do not subscribe to the views expressed in the majority opinion construing Subsection 4 of Section 23 of Act No. 94 of 1936, as amended, whereby the authority of the state police force to exercise the police functions of the City of New Orleans, as well as of all other municipalities of the State of Louisiana, upon the mere fiat of the governor, is recognized. In my opinion, such construction renders the subsection unconstitutional, for it has the effect of amending the Charter of the City of New Orleans, wherein the state delegated this police authority within the territorial limits of New Orleans to officers of that city, without such object being indicated in the title of Act No. 94 of 1936.
I therefore respectfully dissent from the majority opinion. *Page 133